t c memo united_states tax_court zane w penley and monika j penley petitioners v commissioner of internal revenue respondent docket no filed date zane w penley and monika j penley pro_se philip e blondin for respondent memorandum findings_of_fact and opinion wherry judge respondent determined deficiencies in petitioners’ income_tax for the taxable_year sec_2010 through petitioners assert that respondent erred for the taxable_year in disallowing deductions for their losses from their real_estate activities under the section passive_activity_loss rules because petitioner-husband mr penley qualified as a real_estate_professional under sec_469 for that year after concessions by respondent the principal issue for decision is whether mr penley qualified as a real_estate_professional for we find that he did not we also determine that petitioners are not entitled to additional deductions for mortgage_insurance premiums for and and that they are liable for an accuracy-related_penalty under sec_6662 for findings_of_fact some of the facts have been stipulated and are so found the facts set forth in the stipulations of the parties with accompanying exhibits are incorporated 1all section references are to the internal_revenue_code_of_1986 as amended and in effect during the years at issue all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all monetary amounts are rounded to the nearest dollar 2respondent conceded the other income adjustments of dollar_figure and dollar_figure for the and taxable years respectively respondent also concedes that petitioners are entitled to vehicle depreciation expenses of dollar_figure and dollar_figure for the and taxable years respectively we note that dollar_figure is in excess of the amount claimed on petitioners’ return for finally respondent concedes that petitioners are entitled to deduct a capital_loss of dollar_figure for the taxable_year herein by reference at the time the petition was filed petitioners resided in colorado during mr penley was a full-time_employee of hss inc hss from january through date mr penley worked as an entry-level field sterilization technician and from october through date he worked as a sales account representative although mr penley performed many of his duties from petitioners’ home he would travel to client sites as needed these trips could take under half an hour in the case of a local client or they could on occasion require him to travel several hours throughout colorado in all mr penley spent at least big_number hours including occasional overtime during performing his duties for hss during mr penley was also actively engaged as a colorado licensed real_estate broker and he had an active business marketing commercial and residential properties for several clients petitioners also conducted a rental real_estate activity through a subchapter_s_corporation named harvey herbert inc hhi petitioners each owned of hhi during the taxable years hhi owned two single-family residential properties in littleton colorado petitioners also held a warehouse in sedalia colorado in a self-directed individual_retirement_account through a limited_liability_company flying bee ranch llc petitioners spent time performing various tasks in the course of managing hhi’s affairs such as finding tenants managing the corporation’s finances and making repairs to the properties the sterne property petitioners were introduced to ms betty lou st clair ms st clair through a mutual acquaintance and they thereafter served as her real_estate advisers on date acting on petitioners’ advice ms st clair purchased a property on south sterne circle in littleton colorado sterne property ms st clair made a downpayment of dollar_figure on the sterne property and executed a mortgage in her name for dollar_figure the remaining balance of the purchase_price the sterne property is a duplex with a front unit facing the street and a rear unit at the back of the lot ms st clair planned to live in the rear unit while renting out the front unit to supplement her income because the rear unit was occupied by unauthorized tenants neither ms st clair nor petitioners were able to inspect the rear unit throughly until shortly before closing when petitioners and ms st clair were finally able to inspect the rear unit of the property it became apparent that it would not be a suitable residence for her the prior occupants left the property in a generally filthy condition which included damaged buckled flooring bare electrical wiring and plumbing leaks ms st clair never moved into either unit of the sterne property and apparently found different living accommodations petitioners may have had some legal_obligation to ms st clair in connection with their role advising her with respect to the sterne property however even without a legal_obligation petitioners felt the need to protect their reputation as real_estate brokers and advisers by making ms st clair whole on the transaction and while the sterne property was in poor condition petitioners felt that the rear unit was structurally sound and could be rehabilitated on date ms st clair as grantor executed a document entitled certification of the ‘st clair trust’ agreement certification document petitioners executed the certification document as trustees the certification document recites that t he ‘st clair trust’ is a ‘grantor trust’ within the meaning of such term as used in the internal_revenue_code and all items of income and loss will be reported for tax purposes under the personal social_security_number of the grantor betty lou st clair on date ms st 3under colorado law real_estate brokers or transaction brokers do not have an affirmative duty to inspect property on behalf of their clients however they must discharge their responsibilities with a reasonable level of care see colo rev stat ann secs west clair executed a quitclaim_deed transferring the sterne property to the st clair trust the sterne property has been titled in the name of the st clair trust since that time on date petitioners also executed a second document entitled the ‘st clair’ a revocable_trust agreement trust document the trust document generally purports to create a_trust which includes the sterne property as part of the trust estate the trust document lists petitioners as trustees and makes no mention of ms st clair ms st clair may never have actually seen this trust document and she did not execute it herself petitioners prepared the certification document and the trust document themselves using forms they received from an asset protection attorney based in utah and florida on date petitioners acting through hhi leased the front unit of the sterne property to a tenant during petitioners also spent significant time and effort repairing the damage to the rear unit of the sterne property petitioners have performed substantially_all of the work on the sterne property themselves including installing new flooring wiring and plumbing however even as late a sec_2015 work on the rear unit was still incomplete and it has never been occupied or offered for rent since petitioners purchased the sterne property petitioners through hhi have made all of the mortgage and insurance payments and have paid all of the property taxes on the sterne property ms st clair has not received any rent from the front unit and has not paid for any of the expenses associated with renovating the rear unit of the sterne property however ms st clair remains liable for the mortgage she signed to purchase the sterne property petitioners have not assumed the mortgage and they do not currently have a plan or a fixed time to refinance the sterne property in their own names evergreen park during date petitioners were contacted about the possibility of purchasing a property called evergreen park in colorado springs colorado evergreen park is a mobile home facility about an hour’s drive from petitioners’ home in littleton colorado from april through date petitioners spent time performing various regulatory and due diligence activities with respect to evergreen park such as negotiating the purchase terms and securing financing petitioners acquired evergreen park on date and thereafter they made frequent trips to make improvements to the property returns and audit petitioners and hhi paid to have their federal_income_tax returns for the taxable years prepared using information that petitioners provided hhi filed a form_1120s u s income_tax return for an s_corporation on which it reported a nonpassive ordinary business loss of dollar_figure hhi’s return did not report any passive loss from real_estate activities hhi reported this loss to petitioners on schedules k-1 shareholder’s share of income deductions credits etc petitioners filed a joint income_tax return for on form_1040 u s individual_income_tax_return on which they reported total income of dollar_figure and taxable_income of zero petitioners’ individual return included a schedule e supplemental income and loss which reflected the dollar_figure passthrough loss from hhi in two equal parts of dollar_figure one for each petitioner as a nonpassive loss respondent examined petitioners’ and hhi’s returns for taxable_year sec_2010 through respondent determined that dollar_figure of hhi’s reported loss for was a passive loss from real_estate activities and that mr penley did not qualify as a real_estate_professional under sec_469 after making additional adjustments respondent determined that petitioners’ income for the taxable_year exceeded the phaseout threshold of sec_469 and disallowed petitioner’s deduction for the passive real_estate loss in full respondent also determined that petitioners were liable for an accuracy-related_penalty under sec_6662 for in response to the notice_of_deficiency petitioners timely filed a petition challenging respondent’s determination inter alia that mr penley was not a real_estate_professional for the taxable_year opinion as a general_rule the commissioner’s determination in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the determination is improper see rule a 290_us_111 although sec_7491 may shift the burden_of_proof to the commissioner in specified circumstances petitioners have not established that they meet the requirements under sec_7491 and for such a shift consequently the burden_of_proof remains on petitioners deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any claimed deductions rule a see 503_us_79 taxpayers are required to identify each deduction maintain adequate_records substantiate each deduction and show that they have met all requirements sec_6001 62_tc_834 sec_1_6001-1 income_tax regs i real_estate activity taxpayers are generally allowed to deduct business and investment_expenses under sec_162 and sec_212 but sec_469 puts strict limits on current deductibility if a taxpayer incurs those expenses in a passive_activity sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 a passive_activity_loss is the excess of the aggregate losses from all passive activities for the year over the aggregate income from all passive activities for that year sec_469 a rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 there are special rules under sec_469 that allow a taxpayer in the real_property business real_estate_professional to deduct rental losses against other income provided that the taxpayer materially participates in the rental_activity see also sec_1_469-9 income_tax regs petitioners challenge respondent’s determination that a portion of the loss reported by hhi for was a passive loss they contend that mr penley qualified as a real_estate_professional under sec_469 and that he materially participated in his real_estate activities petitioners do not contend that mrs penley qualified as a real_estate_professional under sec_469 a taxpayer qualifies as a real_estate_professional and a real_estate activity of the taxpayer is not a per se passive_activity under sec_469 if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates in the case of a joint_return the above requirements are satisfied if either spouse separately satisfied these requirements sec_469 thus if either spouse qualifies as a real_estate_professional the rental activities of the real_estate_professional are exempt from being a per se passive_activity under sec_469 instead the real_estate professional’s rental activities would be subject_to the material_participation requirements of sec_469 sec_1_469-9 income_tax regs petitioners claim that mr penley spent approximately big_number hours on his real_estate activities during the taxable_year approximately big_number of the claimed hours relate to the rehabilitation of the rear unit of the sterne property ii substantiation of hours worked we turn to the question of whether petitioners have substantiated their claim that mr penley worked more hours in his real_estate activities than he did in his employment with hss while we acknowledge that mr penley expended significant efforts on his real_estate activities during we are unable to credit his testimony concerning the number of hours he spent on those activities a taxpayer can use any reasonable means to prove the extent of his or her participation in the real_estate activities sec_1_469-5t temporary income_tax regs fed reg date reasonable means may include 4respondent argues that petitioners may not count toward mr penley’s real_estate_professional status for the time spent to rehabilitate the rear unit of the sterne property because petitioners did not have an ownership_interest in the sterne property sufficient to allow them to have materially participated in the activities of this unit see sec_1_469-5 income_tax regs we note that even though petitioners did not own the sterne property mr penley’s rehabilitation efforts had a strong nexus to his real_estate brokerage trade_or_business in which he participated see c c sec_1_469-5 income_tax regs we need not decide whether petitioners are entitled to count the time spent rehabilitating the sterne property towards real_estate_professional status because we find that petitioners have not adequately substantiated the total time mr penley spent on his real_estate activities identifying of services performed over a period of time and the approximate number of hours spent performing such services by using appointment books calendars or other narrative summaries id although contemporaneous_records are not required the use of a postevent ‘ballpark guesstimate’ is not sufficient to prove participation in a real_estate activity fowler v commissioner tcmemo_2002_223 84_tcm_281 see also mowafi v commissioner tcmemo_2001_111 81_tcm_1605 rapp v commissioner tcmemo_1999_249 78_tcm_175 holding that noncontemporaneous documents coupled with testimony are insufficient methods of proof petitioners’ primary substantiation at trial for the hours mr penley worked during was a monthly calendar the calendar indicates the property where mr penley worked on a particular day and contains a brief description of the work performed an estimate of the number of hours worked and the number of miles driven to and from the property we find that this calendar greatly exaggerates the time mr penley spent on his real_estate activities generally mr penley claims for to have worked on his real_estate activities hours on each saturday and sunday during and an additional hours most weekdays in addition to another full-time job petitioners claim mr penley worked big_number hours on his real_estate activities to do so he would have had to work a total big_number hours ie big_number for hhs big_number on his real_estate activities in that means if he worked every day he would need to have averaged dollar_figure total hours per day ie big_number ' we conclude the calendar is untrustworthy and we will not naively accept it to reach the result petitioners seek virtually all of the entries are rounded to the nearest hour or half-hour do not specify a start or end time for the work include the time spent driving to and from the property and do not separate out any time for meals or other breaks see merino v commissioner tcmemo_2013_167 at rapp v commissioner t c m cch pincite discounting testimony that lacked specifics about time work was performed pohoski v commissioner tcmemo_1998_17 75_tcm_1574 noting that the large number of hours claimed seemed implausible especially given that the calendar did not contain breaks for meals or leisure time with family corroborating evidence such as credit card statements phone bills and emails relating to the purchase of evergreen park demonstrates meaningful real_estate activity by petitioners during however petitioners have not provided the court with a sufficient explanation to reconcile this documentary_evidence of their activities such as a brief email a phone call or a hardware store purchase with the large blocks of time often hours to hours shown on the calendar see hill v commissioner tcmemo_2010_200 100_tcm_220 finding that the excessive hours claimed by the taxpayer relative to the tasks performed diminished the credibility of the taxpayer’s estimates aff’d 436_fedappx_410 5th cir we find that petitioners’ calendar does not fall within the regulation’s any reasonable means see sec_1_469-5t temporary income_tax regs supra on the record before us we conclude that petitioners have not sufficiently substantiated their claim that mr penley spent more time during in his real_estate activities than in his employment with hss as required by sec_469 see merino v commissioner at accordingly we hold that petitioners have not demonstrated that mr penley was a real_estate_professional for iii mortgage_insurance premiums at trial petitioners asserted they are entitled to additional deductions for mortgage_insurance premiums of dollar_figure and dollar_figure for the taxable_year sec_2011 and sec_2012 respectively it appears as we review the record that these mortgage_insurance premiums were in fact deducted on hhi’s tax returns for both years and respondent did not dispute those deductions in his notice_of_deficiency we therefore find that petitioners are not entitled to additional deductions for those amounts iv accuracy-related_penalty the commissioner bears the burden of production with respect to the sec_6662 accuracy-related_penalty see sec_7491 116_tc_438 in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty is appropriate sec_6662 imposes an accuracy-related_penalty equal to of the portion of an underpayment_of_tax to which the section applies respondent asserts that petitioners’ underpayment was attributable to negligence or disregard of rules and regulations see sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs respondent has met his burden of production by showing that mr penley was not a real_estate_professional for as claimed on petitioners’ return petitioners bear the burden of proving a defense to the penalty see higbee v commissioner t c pincite there is an exception to the sec_6662 penalty when a taxpayer can demonstrate that the taxpayer had reasonable_cause for the underpayment and acted in good_faith with respect to the underpayment sec_6664 sec_1_6664-4 income_tax regs a determination of whether a taxpayer acted with reasonable_cause is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id circumstances indicating that a taxpayer acted with reasonable_cause and in good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id reliance on the advice of a tax professional may but does not necessarily establish reasonable_cause and good_faith for the purpose of avoiding a sec_6662 penalty sec_1_6664-4 income_tax regs see also 469_us_241 reliance on an accountant or attorney as to a matter of tax law may be reasonable 135_tc_199 the right to rely on professional tax_advice however is not unlimited to avoid liability for a sec_6662 penalty on the basis of reliance on a tax professional a taxpayer must show that t he adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir see also 425_f3d_1203 n 9th cir quoting with approval the above three-prong test aff’g 121_tc_89 in addition the advice must not be based on unreasonable factual or legal assumptions including assumptions as to future events and must not unreasonably rely on the representations statements findings or agreements of the taxpayer or any other person sec_1_6664-4 income_tax regs the fact that petitioners had a professional prepare their returns does not in and of itself prove that they acted with reasonable_cause and in good_faith see neonatology assocs p a v commissioner t c pincite without deciding whether petitioners’ chosen tax adviser was competent so as to justify reliance we observe that petitioners’ tax adviser evidently relied on their representation that they worked some big_number hours in their real_estate activities during the taxable_year petitioners provided a very liberal estimate of their hours to their tax_return_preparer and so they cannot shift to their preparer responsibility for the returns that were prepared on the basis of that apparent exaggeration see sec_1_6664-4 ii income_tax regs petitioners have not proven reasonable_cause for their underpayment thus this court concludes petitioners are liable for the sec_6662 accuracy-related_penalty for to reflect the foregoing decision will be entered under rule
